Broyles, J.,
dissenting. The evidence that the accused was playing the game of cards known as “skin,” as alleged in the accusation, is not entirely satisfactory to me, but a very important part of that evidence being demonstrations by witnesses with packs of playing cards, the trial judge, who, sitting as judge and jury, saw those demonstrations, was in a much better position than we are to determine that question of fact; and he, sitting as a jury, having determined it, and, as trial judge, having approved the verdict, and no error of law being complained of, in my opinion his discretion in refusing to grant the motion for a hew trial should not be interfered with. Moody v. State, 1 Ga. App. 772 (10), 775 (58 S. E. 262); Sims v. State, 1 Ga. App. 776 (3), 778 (57 S. E. 1029); Scott v. State, 6 Ga. App. 567 (65 S. E. 359).